NO. 07-08-0335-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 SEPTEMBER 10, 2009
                           ______________________________

                                     TAWIN SPENCE,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2006-414,629; HON. JIM BOB DARNELL, PRESIDING
                        _______________________________

                                      Opinion
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Tawin Spence (appellant) appeals his conviction for possession of a controlled

substance. In a single issue, he contends that the trial court erred by failing to instruct the

jury that if it found the police did not have reasonable suspicion to stop him, then it could

disregard the evidence discovered during the stop. We affirm.
                                          Background

       Lubbock police officer Shane Bledsoe was watching a known “crack house” around

midnight when he observed a Chevy Impala parked in the driveway of the residence.

Eventually, the car left and drove past him. When it did, the officer saw no front license

plate on the vehicle. This induced him to initiate a traffic stop.

       According to Bledsoe, appellant allegedly stated that he knew the reason for the

stop because he had already been cited for lacking a front plate. Thereafter, Bledsoe

discovered that appellant had no driver’s license either. This led to the officer frisking

appellant and discovering drugs and $1,400.00 on his person.

       The officer further detained appellant by escorting him to the squad car. As he did

so, he saw a passenger in appellant’s vehicle discard a baggie containing what was

eventually identified as crack cocaine. Eventually, appellant was arrested and charged

with the crime mentioned above.

       At trial, the officer testified that he pulled appellant over for the license plate violation

and for illegally blocking the sidewalk at the residence. On cross-examination, Bledsoe

agreed that he did not issue appellant a ticket for blocking the sidewalk and that he saw

a license plate laying on appellant’s dashboard as he approached the vehicle.

       In turn, appellant testified at trial that he did not block the sidewalk. And, while he

acknowledged that the license plate was on his dash, he asserted that it was “all the way

up in front of the front windshield” and quite visible. So too did he request, at the close of

evidence, that the trial court “instruct the jury as to the law of the license plate” and that

once the police officer observed the license plate in the front windshield, the officer could

no longer detain him without other legitimate reason. That the jury be given an article
38.23 instruction encompassing the purported sidewalk violation also was solicited.1 Both

instructions, however, were denied.

                                                 Law and Analysis

         Simply put, the issue before us involves whether questions of fact existed warranting

the instructions sought. Both parties agreed that without the presence of such factual

questions, neither instruction would be appropriate. Appellant also conceded that if a

factual dispute existed with regard to only one of the two bases mentioned by the officer

for stopping the car, then the instructions sought were unnecessary. With that said, we

first consider the allegation implicating the front license plate.

         Admittedly, the record contains conflicting evidence on whether the license plate

could readily be seen. Yet, all agree on the plate’s location, on the dashboard of the

vehicle behind the windshield. A question arises, however, as to whether that was a

permissible location; if it was, then it could not be used to prolong the stop. To answer

that, we look to the Texas Transportation Code.

         Section 502.404(a) of the Transportation Code states that license plates must be

displayed on the “front” and “rear” of a vehicle. TEX . TRANSP . CODE ANN . §502.404(a)

(Vernon Supp. 2008). If locating the plate behind the windshield, like appellant did here,

comports with that mandate, then the officer could not further detain appellant without other

legitimate reason once he saw the plate. And, to sway us to that conclusion, appellant

cites us to the opinion of State v. Losoya,128 S.W.3d 413 (Tex. App.–Austin 2004, pet.


         1
           Article 38.23 of the Texas Code of Criminal Procedure states that “[n]o evidence obtained by an officer or
other person in violation of any provisions of the Constitution or laws of the State of Texas, or of the Constitution or laws
of the United States of America, shall be admitted in evidence against the accused on the trial of any criminal case” and
that in “any case where the legal evidence raises an issue hereunder, the jury shall be instructed that if it believes, or has
a reasonable doubt, that the evidence was obtained in violation of the provisions of this Article, then and in such event,
the jury shall disregard any such evidence so obtained.” T EX . C O D E C RIM . P RO C . A N N . art. 38.23(a) (Vernon 2005).
ref’d). In Losoya, the court held that displaying a license plate on a car’s dashboard

comported with §502.404 if the plate could otherwise be seen from the front of the car. Id.

at 416. It so held because the panel deemed the word “front” ambiguous, sought to

discover the legislative purpose underlying the statute, and, upon discovering that, applied

the alleged purpose to the circumstances before it. Furthermore, according to the Losoya

panel, that purpose was simply to make sure that one could see the plate. Id. We find that

analysis and conclusion problematic for several reasons.

       First, the Losoya court failed to explain why it deemed “front” ambiguous. It cited

no contradictory definitions of the word. Nor did it discuss any factual scenarios in which

the word could be accorded two reasonable yet conflicting interpretations. See Kelley-

Coppedge, Inc. v. Highlands Ins. Co., 980 S.W.2d 462, 465 (Tex. 1998) (holding that a

term is ambiguous if it is susceptible to two reasonable but conflicting interpretations).

       Second, we cannot but help recall various phrases encountered in everyday life that

incorporate the word “front” and help illustrate what it means in common parlance. For

instance, the terms “front line” or “battle front,” “go to the front of the line,” “front and back,”

“front and center,” “storm front,” “front page,” “front seat,” and “front door” are of such a

nature. Each connotes the idea of something preceding something else, or of the

beginning of an object. Indeed, if told to turn to the front page of a newspaper and read

article X, a reasonable person would undoubtedly go to the first page or beginning of the

paper to find it. Similarly, a reasonable person hearing a knock at the “front door” of his

house would most likely go to the front door, as opposed to the back or side, in response.

So too can it be said that a reasonable person who paid to have the “front seat” of his car

recovered would most likely not be satisfied if the upholsterer covered the rear seat
instead. And, who can forget those scenes from “Hogan’s Heroes” where Colonel Klink

was repeatedly threatened with and fearful of being sent to the “Russian front”; that threat

would not have had the same impact if “front” actually meant something other than the

beginning of the battlefield whereat the two sides are actually engaging in war. It is these

common usages of the word that help define what it means.

         Admittedly, there may be situations where a common word may develop alternate

meanings in specific professions or fields. Or, it could be that those using such words

could assign new meanings to words as part of some fad or blossoming dialect. But, we

neither have nor are given by the Losoya panel any reason to believe that the legislature

sought to use any specialized meaning or adopt some slang when including “front” in §

502.404(a). And, from the aforementioned examples of how the word is used in common

parlance coupled with the area where millions of people actually locate their license plate

on their vehicle, we cannot but construe “front” to mean the area where the car begins or

the foremost part of the vehicle.2 See BLACKS LAW DICTIONARY 668 (6th ed. 1990) (defining

“front” as “[f]orepart, as opposed to the back or rear”); Dictionary.com, http://

dictionary.reference.com (last visited Aug. 3, 2009) (defining “front” as the “foremost part

or surface of anything” and “a place or position directly before anything”); Merriam-

Webster, http://meriam-webster.com/dictionary (last visited Aug. 3, 2009) (defining “front”

as “the forward part or surface” and as “the foremost part of a thing”). So, given our

obligation to generally accord words their ordinary meaning, see Fitzgerald v. Advanced

Spine Fixation Systems, Inc., 996 S.W.2d 864, 865 (Tex. 1999) quoting Liberty Mut. Ins.

Co. v. Garrison Contractors, 966 S.W.2d 482, 484 (Tex. 1998), we hold that one complies


         2
          This is not to say that the plate may only be located on the bumper. Nothing in the statute requires that; again,
it need only be on the “front” of the car. Nor do we care to read into the statute what the legislature left out.
with §502.404 of the Transportation Code when the license is affixed somewhere in the

foremost or beginning area of the car.

         Third, as recognized by the Losoya panel, the “apparent purpose of Section

502.404(a) [was] to facilitate the identification of a motor vehicle . . . .” State v. Losoya,
128 S.W.3d at 416. That purpose, the court continued, was satisfied if the officer could

see the plate. Id. (stating that Losoya complied with the statute because the “officers

testified that they could see the license plate in the windshield”). Yet, if the test is whether

the officers can see the plate, then that frees the vehicle’s owner to place it most anywhere

so long as it can somehow be seen. Not only could it be attached to the front bumper but

also a door, hood, rear spoiler, window, fender, or any other location of the car as long as

the police could see it. And, should the owner pursue such options, then law enforcement

officials attempting to identify the car would no longer be able to simply focus upon the

front of the car. Instead, they would have to spend more time looking at all possible places

at which the plate could be. This, in turn, would most likely result in more stops for it is

much harder to focus on several areas (as opposed to one) when a car drives past at

traveling speeds, as exemplified here.3 So, the Losoya interpretation of “front” actually

impedes what it considered to be the purpose underlying the statute.

         Finally, we also note that by appending the preposition “at” before the phrase “front

and rear,” the legislature effectively described a location as opposed to a direction or ability

to sense. “At the front” differs from “facing the front.” So too does it differ from merely

being able to see it from the front or from outside the car. The latter two concepts involve



         3
          Indeed, as evinced from the video of appellant’s vehicle received in evidence here, the lights of the car
obstructed one’s ability to see anything on the dashboard; yet, the area around the front bumper remained readily visible
even at night.
one’s ability to perceive in general while “at the front” denotes a specific area. What this

means is that Losoya implicitly modified the obligation imposed by §502.404(a) from one

encompassing location to one of involving perception. If the latter was all that the

legislature cared about, it could have written the statute to clearly indicate that the plate

had “only to be seen” by passersby; because the legislature did not so write the statute,

we will heed the way it did write it.

       Having found deficiencies in Losoya and having concluded that one satisfies §

502.404(a) by affixing the license in an area where the car begins, i.e. the foremost area

of the vehicle, we conclude that placing it behind a windshield is not enough, if the

windshield is located somewhere other than the front of the car. And, because the

windshield on appellant’s vehicle was not so located, he did not comply with the statute.

Consequently, the officer was not required to find some other reason to detain him after

discovering the plate’s location. Nor was the trial court obligated to instruct the jury

otherwise.

       Accordingly, we affirm the judgment of the trial court.


                                                 Brian Quinn
                                                 Chief Justice


Campbell, J., concurs in result.


Publish.